             Case 2:14-cv-01328-RAJ Document 181 Filed 07/10/20 Page 1 of 2




 1
                                                                The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE

10

11    MARLOW TODD EGGUM,                            Case No. 2:14-cv-01328-RAJ
12                  Petitioner,                     ORDER
             v.
13

14    DONALD HOLBROOK,

15                 Respondent.
16

17          This matter comes before the Court on Respondent Donald Holbrook’s Motion to

18   Stay the Writ of Habeas Corpus Pending Appeal. Dkt. # 176. On June 18, 2020, this

19   Court entered an Order granting Petitioner Marlow Todd Eggum’s Second Amended

20   Habeas Petition. Dkt. # 175. In that Order, the Court vacated two of Mr. Eggum’s

21   convictions and ordered his release unless he were resentenced on the remaining

22   convictions within 15 days of the Order, resulting in a release date of July 3, 2020. Id.

23   On June 30, 2020, Respondent filed a motion to stay the writ pending appeal, which he

24   noted for consideration on the motion calendar on July 10, 2020. Dkt. # 176. On the

25   same day, Respondent filed a Notice of Appeal for the Ninth Circuit. Dkt. # 177. Last

26   Friday, July 3, 2020, Mr. Eggum was, in fact, released pursuant to this Court’s Order.


     ORDER - 1
             Case 2:14-cv-01328-RAJ Document 181 Filed 07/10/20 Page 2 of 2




 1          According to the Local Rules of practice for civil proceedings before the United
 2   States District Court for the Western District of Washington, a motion will not be ripe for
 3   consideration by the Court until its noting date. LCR 7(d). Respondent’s motion to stay
 4   Mr. Eggum’s release from incarceration, noted for July 10, 2020, was not ripe for
 5   consideration until after Mr. Eggum had been released from custody on July 3, 2020.
 6   The filing of a motion to stay pending appeal does not absolve parties of their obligation
 7   to comply with the Court’s Order. As filed, Respondent’s request for relief could not be
 8   considered before July 10, 2020. Given that Mr. Eggum has already been released, the
 9   motion to stay habeas relief is now denied as moot.
10          For the reasons stated above, the Court DENIES Respondent Donald Holbrook’s
11   Motion to Stay the Writ Pending Appeal. Dkt. # 176.
12

13          DATED this 10th day of July, 2020.
14

15
                                                      A
                                                      The Honorable Richard A. Jones
16
                                                      United States District Judge
17

18

19

20

21

22

23

24

25

26


     ORDER - 2
